Jordan, Justice.
This is an appeal by a former wife in her action to hold her former husband in contempt for failure to pay *334child support.
Argued June 15, 1977
Decided June 30, 1977.
J. Stephen Clifford, for appellant.
The judge found the husband in arrears in the sum of $1,960, and found him in wilful contempt.
1. While certain evidence on cross examination of the wife relating to her present marital status, income, etc., was not relevant to the issue of contempt, it obviously-had no effect on the judgment since the court found the husband in contempt.
2. The wife contends that the court erred in finding the arrearage to be only $1,960. Neither the husband nor the wife had adequate records of the amount paid. The wife’s application for contempt alleged that the arrearage was $2,243. The husband testified that the arrearage was $1,500. The amount found by the trial judge was within the range of the evidence, and will be affirmed.

Judgment affirmed.


All the Justices concur.